Title: From Thomas Jefferson to Samuel Huntington, 8 September 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Septr. 8. 1780.

On receipt of the resolutions of Congress of June 19, for procuring Horses to remount Whites and Washingtons cavalry we laid the same before the assembly and were authorized by them to engage the state for payment. We thereon sent out powers to the different counties to purchase 160 Horses which were properly described in addition to 83, the purchase of which we had before authorized.
That some regard might be paid to œconomy we at first restrained the prices to average not more than £2500, and afterwards £3000 exclusive of incidental expences. The purchases have not been so soon made as we expected tho’ a considerable number have been made and the gentlemen employed are still going on. The inclosed Letter from Colo. White complaining of this limitation of price, was not calculated either in its matter or stile to move us to an alteration of our instructions; conscious that our endeavours to reconcile œconomy and the public wants must meet with the approbation of every person who attends at all to the dangers impending over us from circumscribed finances. Your resolution[s] of August 7. which came to hand two or three Days ago and which restrain the allowance for horses in another instance tho to be used in a similar way to 100 Dolls. hard Money equal only to about £2000 at the present exchange have induced a doubt in us whether you may chuse that any future purchases for Whites and Washingtons Cavalry should be made at so high a price as we had authorized and ha[ve] caused me to trouble you with a Letter desiring your advice on that head. From the tardy progress made in purchasing at £ 3000 I must suppose that any considerable reduction would put a stop to them altogether. While it shews that our allowance was not extravagant, the numbers purchased also prove that it was not so frugal as to defeat the purpose.
Your instructions shall be implicitly followed, and will I hope be communicated to me. I have the honor to be with all possible Respect Your Excellency’s Most Obed. & most hble. Servt.,

Th: Jefferson


P.S. I beg leave to add that measures are taken for cloathing and furnishing twelve horses to Major Nelson’s two troops, which are what is wanting to equip them for service. It will be impossible to permit Capt. Read’s troop to leave the barracks without giving up all the fugitives from the Convention troops.

